DETAILED ACTION
This action is pursuant to the claims filed on July 26, 2021. Currently claims 1-14 are pending with claims 3 and 6 withdrawn from consideration and claims 1- 14 amended. Below follows a complete first action on the merits of claims 1-2, 4-5, and 7-14.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goble et al (US PGPUB: 2001/0034519). 

    PNG
    media_image1.png
    259
    631
    media_image1.png
    Greyscale

Regarding independent claim 1, Goble teaches
an electrosurgical instrument (Fig. 1-3: 16) comprising:
a distal head (see annotated Fig. 2 above “distal head,” i.e. area defined in box) having a longitudinally extending channel defining gas-fillable lumen therein (34/38A/38B; [0067] defines it as a gas-fillable conduit) and a first opening (Fig. 2: 80; [0067]) connected to the gas-fillable lumen (see Fig. 2-3; [0067]) adapted to form a primary stream of a gas directed longitudinally away from the head (Fig. 2-3; [0067] display the gas flow as longitudinally away from the head) and at least one second opening (see annotated Fig. 2 above “second opening” i.e. circled opening) connected to the gas-fillable lumen (Fig. 2; [0067]) to form a secondary stream of gas supplied from the gas-fillable lumen) directed longitudinally away from the head along the primary stream (Fig. 2-3; [0067]; note gas flows from back of device thorough 36 toward the front of the device and out of the head and thus is interpreted as directed longitudinally away from the head along he primary stream) or at least partially peripherally around the primary stream (Examiner notes this limitation “at least partially peripherally…” is claimed in the alternative), 
wherein an electrode (52/54) is arranged in (Fig. 2) or adjacent (Fig. 2) to the first opening of the head (80) for forming a plasma stream from the primary stream of gas (Fig. 2; [0067] discusses the plasma formation at the distal end of conduit 38B of the defined head) and the head is free of an electrode in (Fig. 3 displays no electrode in defined second opening 36) or adjacent (Examiner notes this limitation “adjacent” is claimed in the alternative) to the at least one second opening (36) for forming a non-ionized stream of gas from the secondary stream (Fig. 2; [0067] discusses gas is supplied to the gas fillable lumen 34 and is not ionized until the distal portion 38, where the electrode is, thus is naturally follows the gas is non-ionized at the defined second opening). 
Regarding dependent claim 2, in view of claim 1, Goble further teaches wherein the at least one second opening (36) is set back from the first opening (see Fig. 2-3 which displays second opening 36 set back from first opening 80). 
Regarding dependent claim 4, in view of claim 1, Goble further teaches wherein the channel has a primary stream channel section that is connected to the first opening (proximal section of gas-fillable lumen 34 at 38B) wherein an inlet of the primary stream channel section ends flush with the at least one second opening (Examiner notes this limitation “… ends flush with…” is claimed in the alternative), or wherein the inlet of the primary stream channel section (interpreted as proximal most section of defined channel connected to the gas source) is arranged so as to be proximally set back from the at least one second opening (Fig. 1-2; the proximal most section of the defined channel is proximally set back from second opening 36). 
Regarding dependent claim 5, in view of claim 1, Goble further teaches wherein an opening area of the first opening is larger than an opening area of the at least one second opening (see Fig. 2 which display the opening area of 80 as larger than the area of 36. 
Regarding dependent claim 8, in view of claim 1, Goble further discloses (Fig. 2) wherein the channel (34/38A/38B) has a primary stream channel section (portion 38B) that is connected to the first opening (80), and a secondary stream channel section (portion 34/38A) is connected to the second opening (defined opening 36), wherein the secondary stream channel section is arranged either, next to the primary stream channel section (see annotated figure 2 where the defined secondary section 34/38A is arranged next to the primary section 38A) or surrounding the primary stream channel section (Examiner notes this limitation “… or surrounding…” is claimed in the alternative). 
Regarding dependent claim 10, in view of claim 1, Goble further teaches (Fig. 2) wherein the channel has a primary stream channel section (portion 38B) that is 3Attorney Docket No. 7863-143283-USconnected to the first opening (80), and a secondary stream channel section (portion 34/38A) that is connected to the at least one second opening (defined opening 36), and an inlet of the primary stream channel section includes a dividing edge between the primary stream channel section and the secondary stream channel section that divides the gas supplied from the gas-fillable limen into the primary stream and the secondary stream (See Fig. 2 where inlet to 38B at (i.e. more distal reference characters 36) includes a dividing edge 56 that divides the primary stream and the second stream). 
Regarding dependent claim 12, in view of claim 1, Goble further teaches wherein a distal end of the electrode is arranged downstream of the at least one second opening, viewed in a gas flow direction (see Fig. 2 which displays the distal end of electrode 54 downstream from the at least one second opening circled 36). 
Regarding dependent claim 13, in view of claim 1, Goble further teaches wherein the electrode has the shape of a platelet, a spatula, a needle (see Fig. 3 which displays at least the distal portion of electrode 54 as needle shape), or a knife. The Examiner notes the remainder of the limitations are in the alternative. 

    PNG
    media_image1.png
    259
    631
    media_image1.png
    Greyscale

Regarding independent claim 14, Fischer teaches 
an electrosurgical head (Fig. 1-3; see annotated Fig. 2 above “distal head,” i.e. area defined in box) for an electrosurgical instrument (16) comprising:
a longitudinally extending channel defining a gas-fillable lumen (34/38A/38B; [0067] defines it as a gas-fillable conduit), a first opening (Fig. 2: 80; [0067]) connected to the gas-fillable lumen (see Fig. 2-3; [0067]) adapted to form a primary stream of a gas directed longitudinally away from the first opening (Fig. 2-3; [0067] display the gas flow as longitudinally away from the head);
at least one second opening (see annotated Fig. 2 above “second opening” i.e. circled opening) connected to the gas-fillable lumen (Fig. 2; [0067]) adapted to form a secondary stream of the gas supplied from the gas fillable lumen directed longitudinally away from the head along the primary stream (Fig. 2-3; [0067]; note gas flows from back of device thorough 36 toward the front of the device and out of the head and thus is interpreted as directed longitudinally away from the head along he primary stream) or at least partially peripherally around the primary stream (Examiner notes this limitation “at least partially peripherally…” is claimed in the alternative), and 
an electrode (52/54) disposed in the channel (see Fig. 2 where electrode 50 is disposed in channel ) or adjacent (Fig. 2) to the first opening (80) of the head for forming a plasma stream from the primary stream (Fig. 2; [0067] discusses the plasma formation at the distal end of conduit 38B of the defined head) and the head is free of an electrode in (Fig. 3 displays no electrode in defined second opening 36) or adjacent (Examiner notes this limitation “adjacent” is claimed in the alternative) to the at least one second opening (circled 36) for forming a non-ionized stream of has from the secondary stream (Fig. 2; [0067] discusses gas is supplied to the gas fillable lumen 34 and is not ionized until the distal portion 38, where the electrode is, thus is naturally follows the gas is non-ionized at the defined second opening).. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goble et al (US PGPUG: 2001/0034519) in view of Fischer et al (US PGPUB: 2012/0172789). 
Regarding dependent claim 7, in view of claim 1, Goble does not explicitly disclose wherein the at least one second opening has the shape of a kidney, an arch, or a sickle. 
However, Fischer discloses a plasma device (Fig. 7) comprising an opening (7) that is arch/sickled/kidney shaped (Fig. 7; [0068]). Therefore, it would have been an obvious matter of design choice to make the different portions of the second opening of Goble kidney shaped as disclosed in Fischer. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al (US PGPUG: 2001/0034519) in view of Konesky et al (US PGPUB: 2018/0085155 with effective filing date of September 27, 2016). 
Regarding dependent claim 9, in view of claim 8, while Goble discloses a secondary stream channel section, Goble does not explicitly disclose wherein a flow cross-section of the secondary stream channel section decreases before the at least one second opening in a direction toward the at least one second opening. 
However, Konesky discloses a similar device (Fig. 4) comprising a tapered tip (150) with an opening with a smaller diameter than the channel ([0085]; where the smaller diameter is interpreted as decreasing before the opening; Cross section seen in Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the secondary stream channel section of Goble to incorporate wherein a flow cross-section of the secondary stream channel section decreases before the at least one second opening in a direction toward the at least one second opening of Konesky. This configuration provides the benefit of increasing the mixing and exit velocity of the inert gas ([0085]). 
Regarding dependent claim 11, in view of claim 1, while Goble discloses an electrosurgical instrument, Goble does not explicitly disclose wherein the electrosurgical instrument is a monopolar instrument. 
However, Konesky discloses a similar electrosurgical device (Fig. 1) that is monopolar ([0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrosurgical instrument of Goble to incorporate wherein the electrosurgical instrument is a monopolar instrument of Konesky. This configuration provides the benefit of increasing the mixing and exit velocity of the inert gas ([0085]). This configuration is utilized in cutting and coagulation of tissue in order to provide the benefit of a more effective procedure ([0004]). 
Response to Arguments
Applicant’s arguments, see Remarks, filed July 26, 2021 with respect to the rejection(s) of claim(s) 1 and 14 (and dependents thereof) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goble et al, outlined in detail above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794